DETAILED ACTION
Claims 1, 3-5, 7-9, 11-15 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

35 USC 112 2nd rejection is withdrawn.


Response to Argument

Applicants’ arguments filed on 11 Nov 21 were considered, but are moot in view of new grounds of rejection.

Applicants’ arguments filed on 18 May 21 are reconsidered, given that they were originally mooted, but the original line of rejections has been reinstated.
Applicants previously alleged distinction over the prior art references because of a claimed expanded data structure.  Previous Remarks at 8
This was the new matter identified in the previous action, now cancelled.

Applicants previously alleged distinction over the prior art references an index represented combinations of sparse dimension members, which did not require expansion.  Previous Remarks at 8.


Database indices are still generally understood as used in the process of data retrieval, and thus are still read upon by the claimed “data retrieval layer.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, 11-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essbase, with evidence of features from: 	
* Oracle Essbase 11.1.1 Database Administrator’s Guide (https://docs.oracle.com/cd/E12825_01/epm.111/esb_dbag.pdf) hereinafter DBAG
* Zumbrum, How Exactly Does Essbase Work? Part I (https://realtrigeek.com/2014/07/22/how-exactly-does-essbase-work-part-i/) hereinafter Zumbrum 
With respect to claim 1, Essbase was A system (DBAG p50, Fig. 1 shows a system) for providing bottom-up aggregation in a multidimensional database environment (intended use has no patentable weight.  Also, DBAG p879, Using Bottom-Up Calculation), comprising: 

a storage container (DBAG Fig. 1, Essbase Database Tier includes Essbase servers.  p50, “With
Essbase, you can configure server disk storage to span multiple disk drives, enabling you to store
large databases.”) including data blocks that represent at least a portion of the multidimensional database, the storage container being configured as one of a block storage option or an aggregate storage option (DBAG, p907-13, Comparison of aggregate and block storage); and 


a data retrieval layer for data retrieval from at least one of the storage container or the multidimensional database during processing a query, (the index, as cited above.  Everything after “for” is intended use, but database indices also happen to fulfil this function);

a computing device having a processor (DBAG many.  E.g. p821, discussing RAM on servers running Windows 2000) executing instructions that cause the processor to: 


identify a first set of data blocks that contribute to a result of the input query, wherein the first set of data blocks are in the region within the multidimensional database defined by the input query  (DBAG p551-52.  This is the expected result of a SELECT-FROM operation on a multidimensional database, and prior art references are presumed operable);
identify a second set of data blocks from other regions within the multidimensional database linked to in the region defined by the input query (DBAG p430, “By default, when Essbase calculates a Dynamic Calc member in a dense dimension (for example, for a query), it writes all blocks needed for the calculation into an area in memory called the dynamic calculator cache. When Essbase writes these blocks into the dynamic calculator cache, it expands them to include all Dynamic Calc members in the dense dimensions.”  dimensions (plural)” it must identify those blocks to be included.);

retrieve, using the data retrieval layer, the first and second sets of data blocks from one of the storage container or the multidimensional database to accumulate data in accordance with the input query (DBAG p880, top-down calculations are used for complex formulas, e.g, a member formula that contains a cross-dimensional reference.  p430, Dynamic Calculation may occur as a result of a query.  p881, use of @CALCMODE may nonetheless force bottom-up calculation in such circumstances.).  


With respect to claim 5, Essbase performed A method for providing bottom-up aggregation in a multidimensional database environment (DBAG p879, Using Bottom-Up Calculation), comprising: 
providing, at a computer system including a processor, a multidimensional database server  (DBAG p50 “All Essbase application components, including database outlines and calculation scripts, application control, and multidimensional database information, reside on a server.”), for at least one of storage or analysis of data in a multidimensional database(intended use has no patentable weight in system claims.  Also, implicit since databases are designed to store data), the multidimensional database utilizing data blocks to store data and an index (DBAG p74 -78, subsection is titled “data blocks and the index system;” the use of indices for queries is known in the art.), wherein the multidimensional database includes: 

Essbase, you can configure server disk storage to span multiple disk drives, enabling you to store
large databases.”) including data blocks that represent at least a portion of the multidimensional database, the storage container being configured as one of a block storage option or an aggregate storage option (DBAG, p907-13, Comparison of aggregate and block storage); and 

a data retrieval layer for data retrieval from at least one of the storage container or the multidimensional database during processing a query, (the index, as cited above.  Everything after “for” is intended use, but database indices also happen to fulfil this function);

receiving an input query that defines a region within the multidimensional database (DBAG p205-07 shows script defining partitions) wherein the region defined by the input query (DBAG p551-73, overview of how to write MDX queries.  p551-52 shows that query uses the SELECT – FROM syntax) links to other regions within the multidimensional database (DBAG p212-13, Table 35, “shared areas.” p228 Performance Considerations for Transparent Partition Calculations, first bullet point, states “If you are absolutely sure that a target partition calculation script does not involve access to remote data, you can use the SET REMOTECALC OFF calculation command in the calculation script to stop retrieval efforts from the source partition.”  This infers that that in normal and customary use, Essbase partitions link to other partitions.);


identify a second set of data blocks from other regions within the multidimensional database linked to in the region defined by the input query (DBAG p430, “By default, when Essbase calculates a Dynamic Calc member in a dense dimension (for example, for a query), it writes all blocks needed for the calculation into an area in memory called the dynamic calculator cache. When Essbase writes these blocks into the dynamic calculator cache, it expands them to include all Dynamic Calc members in the dense dimensions.”  In order to include “all Dynamic Calc members in the dense dimensions (plural)” it must identify those blocks to be included.);

retrieving, using the data retrieval layer, the first and second sets of data blocks from one of the storage container or the multidimensional database to accumulate data in accordance with the input query (DBAG p880, top-down calculations are used for complex formulas, e.g, a member formula that contains a cross-dimensional reference.  p430, Dynamic Calculation may occur as a result of a query.  p881, use of @CALCMODE may nonetheless force bottom-up calculation in such circumstances.).  

With respect to claim 9, Essbase had A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising: 

a storage container (DBAG Fig. 1, Essbase Database Tier includes Essbase servers.  p50, “With
Essbase, you can configure server disk storage to span multiple disk drives, enabling you to store
large databases.”) including data blocks that represent at least a portion of the multidimensional database, the storage container being configured as one of a block storage option or an aggregate storage option (DBAG, p907-13, Comparison of aggregate and block storage); and 

a data retrieval layer for data retrieval from at least one of the storage container or the multidimensional database during processing a query, (the index, as cited above.  Everything after “for” is intended use, but database indices also happen to fulfil this function);

receiving an input query that defines a region within the multidimensional database (DBAG p205-07 shows script defining partitions) wherein the region defined by the input query (DBAG p551-73, overview of how to write MDX queries.  p551-52 shows that query uses the SELECT – 

identifying a first set of data blocks that contribute to a result of the input query, wherein the first set of data blocks are in the region within the multidimensional database defined by the input query  (DBAG p551-52.  This is the expected result of a SELECT-FROM operation on a multidimensional database, and prior art references are presumed operable);
identify a second set of data blocks from other regions within the multidimensional database linked to in the region defined by the input query (DBAG p430, “By default, when Essbase calculates a Dynamic Calc member in a dense dimension (for example, for a query), it writes all blocks needed for the calculation into an area in memory called the dynamic calculator cache. When Essbase writes these blocks into the dynamic calculator cache, it expands them to include all Dynamic Calc members in the dense dimensions.”  In order to include “all Dynamic Calc members in the dense dimensions (plural)” it must identify those blocks to be included.);

retrieving, using the data retrieval layer, the first and second sets of data blocks from one of the storage container or the multidimensional database to accumulate data in accordance with the input query (DBAG p880, top-down calculations are used for complex formulas, e.g, a member formula that contains a cross-dimensional reference.  p430, Dynamic Calculation may occur as a 

With respect to claims 3, 7, 11, Essbase performed a dynamic flow process includes marking of members as dynamic (DBAG p103 “tag a member as Dynamic Calc”), for use during processing of the input query, including expanding dynamic members down to a selection of aggregated members (intended use carries no patentable weight in system/product claims.  Also, Id. “When you tag a member as Dynamic Calc, Essbase calculates the combinations of that member when you retrieve the data, instead of precalculating the member combinations during the regular database calculation.” thus showing use during query processing).

With respect to claim 7, dependent upon claim 6, Essbase performed a dynamic flow process includes marking of members as dynamic (DBAG p103 “tag a member as Dynamic Calc”), for use during processing of the input query (Id. “When you tag a member as Dynamic Calc, Essbase calculates the combinations of that member when you retrieve the data, instead of precalculating the member combinations during the regular database calculation.” thus showing use during query processing.), including expanding dynamic members down to a selection of aggregated members (DBAG Understanding the Default Attribute Calculations Members p175-76, functions such as sum, count, avg are supported.).  

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essbase as applied to claims 1, 5, 9, in view of Crisan, Intro to Database Systems : Indexing Part 2 - B+ trees (http://blog.dancrisan.com/intro-to-database-systems-indexing-part-2-b-trees) hereinafter Crisan
With respect to claims 4, 8, 12, Crisan discloses 
the data retrieval layer includes an array of arrays of pointers to data blocks (Crisan, 2nd Fig. shows that the root node is an array, and that the two nodes pointed to are also arrays.  The internal nodes point to data blocks).

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

The amendment away from data structure permits removal of Crisan as a reference for most claims.  Claim 4 and similar still discuss an array of arrays, so is still directed to structure, so those claims are still rejected under 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        18 Nov 21